              Case 2:21-cr-00057-RSM Document 99 Filed 09/07/21 Page 1 of 1




 1                                                               The Honorable Ricardo S. Martinez
 2
 3
 4
 5
                            UNITED STATES DISTRICT COURT FOR THE
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
     UNITED STATES OF AMERICA,                            No. CR21-57 RSM
 9
                                Plaintiff,
                                                          ORDER EXTENDING TIME FOR
10
                           v.                             THE GOVERNMENT TO FILE
11                                                        ITS RESPONSE
     CURTIS G. SNIPES,
12
                                Defendant.
13
14         Having considered the government’s Unopposed Motion to Extend Time to Respond
15 to Defendant’s Motion to Amend Conditions of Release Pursuant to 18 U.S.C. § 3145(b),
16 Dkt. 95, the Court ORDERS:
17         The government’s motion is granted. The government shall file its responsive brief by
18 September 8, 2021.
19         DATED this 7th day of September, 2021.
20
21
22
                                                      A
                                                      RICARDO S. MARTINEZ
                                                      CHIEF UNITED STATES DISTRICT JUDGE
23
24 Prepared by:
   /s/ Erin H. Becker
25 ERIN H. BECKER
26 Assistant United States Attorney
27
28

     Order Extending Time for Government’s Response                          UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     United States v. Snipes / CR21-57 RSM - 1                                SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
